In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 07-1043
ROBERT HALL and JOLENE HALL,
                                              Plaintiffs-Appellants,
                                 v.

MATTHEW BATES, et al.,
                                             Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
             No. 03 C 50557—Philip G. Reinhard, Judge.
                         ____________
  ARGUED SEPTEMBER 28, 2007—DECIDED NOVEMBER 15, 2007
                         ____________


 Before POSNER, FLAUM, and SYKES, Circuit Judges.
   POSNER, Circuit Judge. The plaintiffs, who brought
suit against two police officers employed by the Village
of Rockton, Illinois, for false arrest in violation of the
Fourth Amendment, appeal from the grant of summary
judgment to the defendants. Tiny Rockton (population
5,200) in northwestern Illinois, near the Wisconsin border,
is something of a golf Mecca. There are three golf courses
within the Village limits and 27 more within 15 miles of
the Village center. Yet not content with this distinction,
Rockton’s home page promises an abundance of delights
unrelated to golf, for “Rockton is the kind of Village that
2                                                  No. 07-1043

people fall in love with. A treasure nestled on the northern
edge of Winnebago County, it is history, with a future.
Whether you come because of the schools, the culture, the
countryside, the business opportunities, or just to be a
part of its small town charm, Rockton offers a million
reasons to stay.” This promise was broken to two of its
residents, a married couple named Robert and Jolene
Hall, the plaintiffs in this civil rights suit. 42 U.S.C. § 1983.
  Robert Hall submitted to his insurance company a
claim for approximately $1,800, stating that his golf bag
had been stolen, and that the bag had contained a set of
Ping Zing irons with a retail value of $850, three Ping
Zing woods worth $239.99 each, and lesser items. The
insurance company told him he needed a police report,
so he called the Rockton police department, which sent
two of its eleven full-time officers to the Halls’ home.
Robert Hall had had some minor run-ins with the police
and was apparently not much liked by them. Nor, in all
likelihood, did they like being summoned to his home
in order to spare him the bother of coming down to the
police station to fill out a police report.
  He told the officers that the golf bag with its valuable
contents had been stolen in a burglary of his home three
weeks earlier. He also told them (he testified) that the
aggregate value of the stolen items was $1,700, which is
close enough to the amount of the claim that he submit-
ted to the insurance company not to have raised a red
flag. The police testified that he said the irons were worth
$1,100; but in the present posture of the case we must
assume that Hall was telling the truth. One of the officers
also testified—and this part of his testimony is corrobo-
rated by his subsequent actions—that he thought Hall said
that the irons were “Shapiros” worth $1,100. The officer
No. 07-1043                                                 3

had worked in a golf shop and, never having heard of
“Shapiro” golf clubs, thought they must be some kind
cheap iron that one could buy for $100 to $500. There is a
good reason he had never heard of them: there is no such
brand. Hall testified that he had told the police the irons
were “Shimanos,” not “Shapiros.” Shimano is a Japanese
company that makes fishing and cycling equipment and
that made golf clubs for a brief period ending in 2005
under the brand name “Ultegra.” Because it appears that
very few were sold in the United States, the fact that
Hall knew the name is some evidence that the irons
were indeed Shimanos. And Shimano’s Japanese web
site (though not its English-language one) indicates that
Ultegra was a pricey brand. Hall, however, presented no
evidence of what he had paid for his Shimano irons, if that
is really what they were.
  So Hall had submitted an insurance claim (which,
incidentally, the insurance company, despite its demand
for a police report, paid before Hall spoke to the police) for
the loss of Ping Zing golf clubs, yet had told the police
that he had lost golf clubs of a different brand that even
the police officer who had worked in a golf shop did not
recognize and therefore assumed must be of much lesser
value than Ping Zings. The discrepancy between what
Hall told the police and what he had told the insurance
company, the indication that the irons were much less
valuable than he had represented them to be, his wife’s
statement to the police that she had remembered writing
a check for $400 or $500 for the clubs (not $1,100 or $1,700
or $1,800), his seeming nervous when talking to the
police and the fact that he kept glancing in an odd
manner at his wife, along with the further oddity of his
not having reported a residential burglary to the police
4                                               No. 07-1043

until told to do so by the insurance company—the cir-
cumstances taken as a whole created probable cause to
believe that Hall had committed insurance fraud, and so
scotches his claim of false arrest.
  The Halls’ lawyer makes much of the fact that the
police officer who had worked in the golf shop asked the
shop’s proprietor, as part of his investigation of the Halls,
about the value of “Shapiro” irons, and the proprietor
said he had never heard of them. But all that this shows
is that the officer misheard Hall, which is neither sur-
prising nor culpable; and if he had heard him aright it
would have made no difference, because the Shimano
brand of golf clubs is so obscure that the officer would
reasonably suppose them of lesser value than Ping Zings.
He testified that he has heard of Shimano clubs but had
thought them a cheap brand. All that is irrelevant, because
at the time of the arrest he thought the irons were
“Shapiros,” a notably obscure brand—since it does not
exist.
  Whatever Hall said or was heard to say, it was not (he
admits) Ping Zing. Ping Zing is top of the line—a club used
by professionals as well as by amateurs—and if Hall had
actually lost (or perhaps hidden or sold) a less valuable
set of clubs, as the police could reasonably suspect, when
he had represented them to the insurance company as
Ping Zings, this was evidence of insurance fraud.
  It is true that the state’s attorney for Winnebago County
declined to prosecute Hall. But no inference can be drawn
that he did so because he didn’t think there was probable
cause to believe that Hall had committed a crime. Hall’s
crime (if indeed he did commit insurance fraud) was
minor. Winnebago County contains the third-largest city
in Illinois—Rockford—which has serious crime problems.
No. 07-1043                                              5

The state’s attorney may have decided that his prosecuto-
rial resources could be better employed elsewhere, espe-
cially as the insurance company never complained about
the Halls’ claim.
  In the course of the police investigation, one of the
defendant officers called Jolene Hall at home one Sat-
urday morning and said he would like her to come down
to the police station for an “update” on her husband’s
missing golf clubs. He said the interview would take
only a few minutes. When she arrived, the station was
almost deserted and she had to enter through the back
entrance. She was led to a conference room where the two
defendant officers questioned her aggressively for more
than an hour, telling her falsely that they had proof that
her husband had sold or hidden his golf clubs and threat-
ening to arrest her as an accomplice. She denied every-
thing. They told her to call her husband and tell him to
come to the police station, which she did, and when he
arrived both were questioned briefly. Then she was led
down a corridor to the station’s lobby and on the way
asked to use the restroom but was told she couldn’t
because it was locked and the officers didn’t have the key.
They left her alone in the lobby and she thought the doors
leading from it were locked. Eventually she knocked on
one of them and one of the officers opened it and told her
he was arresting her husband and would arrest her if
any evidence against her turned up. She then left, having
spent two and a half hours at the police station.
  She claims that she reasonably believed that she was not
free to leave during those two and a half hours and there-
fore was “seized” without probable cause, in violation of
the Fourth Amendment. She relies heavily on the aggres-
sive questioning by the police. But she does not explain
6                                                 No. 07-1043

why, if she wanted to leave, she didn’t ask them whether
she was under arrest. Had she done so, and one of the
defendants had said yes, it would be plain that her consti-
tutional right had been violated. See United States v. Cran-
ley, 350 F.3d 617, 620 (7th Cir. 2003); United States v. Moya,
74 F.3d 1117, 1119 (11th Cir. 1996); United States v. McFarley,
991 F.2d 1188, 1192 (4th Cir. 1993). The fact that the police
station seems to have been deserted except for the two
boorish officers no doubt made the normally rather in-
timidating atmosphere of a police station more so, but
police are entitled to invite witnesses, including suspects,
to the police station on weekends for questioning. When a
suspect does not ask whether he is free to leave, the
inference arises that he does not want to terminate the
questioning but instead wants to use the opportunity to
deflect the suspicion of the police. The inference can be
rebutted but was not in this case.
  It would be possible to impose a Miranda-like rule
requiring police whenever they question someone at a
police station to advise him that he is not under arrest and
is therefore free to leave at any time. But the suggested
rule was rejected in Ohio v. Robinette, 519 U.S. 33, 39-40
(1996). Creating such an impediment to police investiga-
tions has not been shown to be necessary in order to
prevent police from detaining someone without prob-
able cause, since all a person has to do in order to test
their right to detain him is to ask them whether he is free
to leave. Such an approach—placing on the suspect the
burden of ascertaining whether he is in fact detained—is
preferable to speculation by judges or juries on whether
the circumstances of a particular interrogation were so
intimidating that the average person being questioned
would have thought himself under arrest even though he
No. 07-1043                                                7

made no effort, as he could easily have done, to determine
whether he was. Cf. United States v. Cranley, supra, 350 F.3d
at 20. It’s as if one were in a room with the door closed
and rather than turning the knob one sued for false im-
prisonment, though in fact the door was not locked.
  The plaintiffs raise a couple of other issues, but they do
not warrant discussion.
                                                 AFFIRMED.
A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—11-15-07